210 F.2d 281
GARDEN HOMES, Inc., Appellant,v.UNITED STATES of America et al., Appellees.
No. 4786.
United States Court of Appeals, First Circuit.
Feb. 24, 1954.Rehearing Denied March 17, 1954.

Appeal from the United States District Court for the District of New Hampshire; Aloysius J. Connor, Judge.
Angus M. MacNeil, Boston, Mass., for appellant.
Robert D. Branch, Asst. U.S. Atty., Concord, N.H., for United States of America, appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
The final judgment of the District Court entered July 16, 1953, is affirmed upon the opinion of Judge Connor reported in 113 F. Supp. 415.  The order of the District Court entered September 11, 1953, is affirmed.